Order insofar as appealed from affirmed, without costs of this appeal to either party. All concur. (Appeal from part of an order of Erie Special Term, after a hearing before Clarence MacGregor, Official Referee, reducing the payments which defendant is required to make for the support of an infant child, on a motion to amend a divorce decree by reducing alimony, and denying plaintiff’s motion to compel defendant to furnish a bond as security for support of child.) Present — McCurn, P. J., Vaughan, Kimball, Wheeler and Van Duser, JJ.